6 A.D.2d 697 (1958)
Belmont Homes, Inc., Appellant,
v.
Howard P. Kreutzer et al., Individually and Constituting The Board of Commissioners of the Jericho Water District, in the Town of Oyster Bay, Nassau County, Respondents
Appellate Division of the Supreme Court of the State of New York, Second Department.
May 12, 1958
Present  Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.
Judgment insofar as appealed from unanimously affirmed, with costs.
In our opinion plaintiff was not coerced in entering into the agreement but did so voluntarily and, having benefited therefrom, is estopped from questioning its validity. (Mayor, Aldermen and Commonalty of City of New York v. Sonneborn, 113 N.Y. 423; City of Buffalo v. Balcom, 134 N.Y. 532; City of New York v. Delli Paoli, 202 N.Y. 18.)